Citation Nr: 1301831	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  10-08 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code.


WITNESSES AT HEARING ON APPEAL

The appellant and her mother


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty for training December 1969 to May 1970 and on active duty from November 1990 to May 1991.  The Veteran had additional active duty for training and inactive duty training in the Arkansas Nation Guard and retired from this service in August 1991.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 administrative action of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  The North Little Rock, Arkansas, RO currently has jurisdiction over the appellant's and the underlying Veteran's claims.

In November 2010, the appellant and her mother testified before the undersigned Acting Veterans Law Judge sitting at the North Little Rock RO.  A transcript of that proceeding has been associated with the appellant's claims file.

In November 2011, the Board remanded the appeal to obtain the Veteran's claims file.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.






REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

Basic eligibility for DEA benefits under Chapter 35 may be established for a child of a Veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021(a)(1)(iii); see also Erspamer v. Brown, 9 Vet. App. 507 (1996).   An eligible child's period of eligibility for educational assistance under chapter 35 generally ends on his or her 26th birthday.  See 38 U.S.C. § 3512(a); 38 C.F.R. § 21.3041(c).  If VA first finds that the Veteran/parent has a permanent and total disability after the child's 18th birthday but before the 26th birthday, the period of eligibility ends 8 years after the beginning of the entitlement but in no event after the child's 31st  birthday.  Id.  
   
The appellant was born in June 1983.  She attained the age of 26 in June 2009 and will attain the age of 31 in June 2014.  The RO received the appellant's timely claim for DEA in October 2008.  

For the purposes of DEA benefits, the Veteran must have a service-connected permanent and total service connected disability rated as 100 percent based upon impairment reasonably certain to continue throughout the life of the disabled person.  38 U.S.C.A. § 3501 (a) (8); 38 C.F.R. § 21.3021.  In November 2008, the Muskogee RO denied entitlement to DEA because the Veteran did not have a permanent and total service-connected disability at that time.  

At the November 2010 Board hearing, the appellant stated that the Veteran was in the process of appealing the ratings decided by the RO in October 2010, and the Board's electronic review also reflected a unresolved appeal for an increased rating for lumbar strain.  In November 2011, the Board had access only to the appellant's education file that contained limited information on the disability status of the Veteran.  Therefore, the Board concluded that the appellant's claim was intertwined with the Veteran's disability status and remanded the appeal to obtain the entire claims file.  

The Board has since received and reviewed the entire claims file and the Virtual VA electronic records.  Therefore, there has been substantial compliance with the remand instructions. 

On the date of receipt of the appellant's claim in October 2008, the Veteran had no service-connected disabilities.  In January 2009, prior to the appellant's 26th birthday, the RO granted service connection for the Veteran's following disabilities: lumbosacral strain, rated as 20 percent disabling; and hypertension, rated as 10 percent disabling.  The combined rating was 30 percent effective in July 2008.  The RO denied service connection for diabetes mellitus and three respiratory claims, including chronic obstructive pulmonary disease (COPD), and deferred a decision on service connection for posttraumatic stress disorder (PTSD).  In April 2009, the RO denied service connection for PTSD.  In June 2009, the RO denied service connection for cirrhosis of the liver and a neuromuscular deficiency.  Therefore, on the day of the appellant's 26th birthday, the Veteran did not have a permanent and total disability, but the appeal period for several disabilities remained open.  In August 2009, the Veteran expressed timely disagreement only with the decision on PTSD and commenced an appeal.  

After additional development, in January 2010, the RO granted service connection for PTSD and assigned a 30 percent rating, effective in July 2008.  Therefore, prior to the appellant's 26th birthday, the Veteran's combined rating was 50 percent but without a permanent and total disability.  

In October 2010, the RO granted an increased rating for PTSD of 50 percent and a total combined rating of 60 percent, effective in May 2010 after the appellant's 26th birthday.  The rating for PTSD is no longer on appeal.  All of the Veteran's claims pending prior to the appellant's 26th birthday have been resolved and failed to establish that the Veteran had a permanent and total service-connected disability.  

In January 2011, the Veteran expressed timely disagreement with the denial of an increased rating for lumbar strain.   In March 2011, the Veteran submitted a petition to reopen the final disallowed claim for COPD.  The paper and electronic claims files show that the lumbar spine rating is currently in appeal status, but has not been perfected, and that the petition to reopen the claims for service connection for COPD has not been adjudicated.  It remains possible that additional disabilities may be service-connected with ratings effective prior to June 2009 that could establish a permanent and total disability for the Veteran prior to the appellant's 26th birthday and DEA benefits up to the appellant's 31st birthday.  

Therefore, the Board finds that the appellant's claim is inextricably intertwined with the Veteran's pending claims as her entitlement to DEA benefits is entirely dependent on whether he has a total disability permanent in nature resulting from a service-connected disability.  Therefore, before the appellant's claim can be addressed on appeal, the Veteran's appeal and/or claims must be addressed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, consideration of the merits of the appellant's claim for DEA benefits should be deferred pending the resolution of the Veteran's appeal and/or claims.  Regrettably, the Board must remand the appeal for DEA pending the outcome of the Veteran's current disability claims.  

 Accordingly, the case is REMANDED for the following action:

Upon the completion of adjudication of all of the Veteran's pending appeal and/or claims, readjudicate the appellant's claim for DEA benefits.  If the benefits remain denied, provide the appellant a supplemental statement of the case with an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


